Earl Warren: Number 113, Honorable Casper Platt, Petitioner, versus Minnesota Mining & Manufacturing Company. Mr. Friedman.
Daniel M. Friedman: Mr. Chief Justice and may it please the Court. This case which is here on a writ of certiorari to the Court of Appeals for the Seventh Circuit presents problems involving the use of the writ of mandamus to review the denial of an order entered under Rule 21 (b) of the Federal Rules of Criminal Procedure refusing to transfer the venue of a criminal case. Rule 21 (b) provides that where a crime has been committed in more than one district, the District Court where the indictment is filed upon the motion of the defendant shall transfer the case to another district where the suit might have been brought if the district judge is satisfied that this transfer would be in the interest of justice.
Speaker: (Inaudible)
Daniel M. Friedman: No. No, Mr. Justice --
William J. Brennan, Jr.: (Inaudible)
Daniel M. Friedman: -- this is a criminal case Rule 21 (b).
William J. Brennan, Jr.: -- si that which might have been brought the business, I thought that was -- they're not --
Daniel M. Friedman: No. That's not -- there's no -- there's no question in this case. Let me get this out of the way at the beginning, the Government conceded that this criminal action might have been brought in the District of Minnesota to its transferor's request. There's no way issue in this case of that. Question, it relates to the action of the District Court in refusing to transfer. Now in this case, a motion to transfer was scrupulous filed in the District Court in the Eastern District of Illinois where the indictment had been returned. The District Court after full consideration denied the motion ruling that it would be in the interest of justice for this case to be tried in the district there. The Court of Appeals for the Seventh Circuit concluded that one of ten factors which I'll come to in a moment which the District Court had relied on in denying the motion for transfer, was an improper fact. It then undertook to review the rest of the record without this one factor, concluded that without this one factor, this case should be transferred to the District of Minnesota and issued a writ of mandamus directing the petitioner Judge Platt to transfer the case. There are two basic issues in the case. First, the propriety of the Court of Appeals using the writ of mandamus at all to review this order and secondly, which is the principal issue that we've argued in our brief, assuming that the Court of Appeals was warranted in using the writ in these circumstances, did the Court of Appeals err when upon finding that one of the 10 factors relied upon was an erroneous one undertaking itself, itself to weigh these factors in concluding where the interest of justice lie. We contend that in the circumstances, assuming that writ was properly used when it found that there had been an improper factor relied on, it was obligatory on the Court of Appeals to remand this case to the District Court, to enable the district judge to re-exercise his discretion on the basis of the proper factors. I would like now to turn to the facts of the case --
Earl Warren: (Inaudible) if we find that mandamus is a proper, a proper (Inaudible).
Daniel M. Friedman: That's correct, Mr. Chief Justice. We asked it be sent back to the District Court to give him an opportunity to re-exercise his discretion. And I might -- may say that if it sent back to the District Court, we don't know without this one factor whether he will or will not retain the case. He may transfer it. He may retain it but we think he should be given another opportunity to exercise his discretion.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: That's correct.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Well, the dis -- the district judge him --
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: The District Court judge said that this was in his response to the rule of show cause, he stated that this was just one of a number of factors. But we still think that the district judge should have an opportunity without this factor to reexamine the matter in con -- reaches his decision.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: I'm not certain you -- I'm not certain Your Honor, I suspect he probably would but I think he should be given this opportunity. I like to turn to the facts and in my presentation of the facts what I shall attempt to show to the Court is basically that as this matter came before the District Court, there are arguments presented which admittedly favored transfer. Their arguments presented by the Government which militated against transfer and that this is an area where reasonable men might well differ as to whether this case should be transferred. We concede that. But the -- the District Court considered all of these factors and he concluded that on balance in the exercise of his discretion, it should not be transferred.
William J. Brennan, Jr.: (Inaudible) that no rights (Inaudible) go on and exercise his discretion. He used the All Writs Act to review that?
Daniel M. Friedman: Yes -- let me say, explain that to point Mr. Justice. In our petition for certiorari, we did not raise any question with respect to the propriety of the use of the All Writs Act here. But upon further study of the case, we concluded that there is a really serious question as to whether the writ should be so used in this case and therefore we felt that appropriate to bring the matter before the Court but in view --
William J. Brennan, Jr.: Of course as I recall it in (Inaudible), we did recognize the availability of the All Writs Act to test, a -- the exercised discretion by a district judge.
Daniel M. Friedman: But -- but that -- in that case Mr. Justice, involved a -- we think a quite different situation.
William J. Brennan, Jr.: With the appointment of a Master but what I'm trying to get to is, do you question the availability of the All Writs Act?
Daniel M. Friedman: No. We -- we don't --
William J. Brennan, Jr.: (Voice Overlap) discretion on the transfer.
Daniel M. Friedman: We don't know, no. We don't question the -- the availability and we don't question the power of the Court of Appeals to exercise --
Byron R. White: So that -- if it -- if the mandamus is available as a remedy, you also admit that it goes to reviewing the discretion of the district judge as well as its power.
Daniel M. Friedman: I would say, if they're an abusive discretion, they were clear views of discretion. Well, let me give just as a hypothetical case --
Byron R. White: Alright, but you -- you -- you -- you will say that -- that that man -- that is a proper function of mandamus? You see, if the district judge has abused his discretion?
Daniel M. Friedman: Well, I think -- I think it requires a great abuse of discretion for the writ to be exercised properly. I think if it's an -- if all that you have is that the reviewing court thinks the judge weighed the factors improperly, I don't think that is a proper exercise of it.
Byron R. White: (Inaudible) use of the word, exceptional (Inaudible).
Daniel M. Friedman: Exceptional and this Court has repeatedly stressed the very limited function of the writ of mandamus in this area.
Tom C. Clark: You might have had (Inaudible).
Daniel M. Friedman: I think -- I think so. In other words, they deny -- there, the court had denied, he found the parties -- the Court held that the District Court in effect, had denied the parties, plaintiffs the right to trial by the court and remitted them to trial by with a Master.
Byron R. White: Well, if the mandamus was available to get over that, your first point is that it didn't abuse his discretion.
Daniel M. Friedman: Well, we -- let me --
Speaker: (Voice Overlap)
Daniel M. Friedman: Let me put it a little differently if I may Mr. Justice. Our point is that mandamus is generally available but that any error in this case committed by the district judge does not seem to be the kind of error which is as appropriate to correct by an extraordinary writ at this interlocutory state, that's our point. Our second point is that assuming the Court of Appeals properly entered into it a disposition of the cases Your Honor.
Byron R. White: And the district judge was right.
Daniel M. Friedman: No. We -- well, we-- we think the District Court -- district judge was right in denying the writ but we're suggesting that --
Byron R. White: Yes.
Daniel M. Friedman: -- at a minimum, the Court of Appeals should have sent its back to the district judge.
Byron R. White: Yes. I understand.
Daniel M. Friedman: Now, let me just briefly state some of these facts.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Well, I -- I perhaps -- perhaps I am, I -- I think I don't know that this Court has ever specifically approved the use of mandamus to review it, an order of transfer but I can conceive of situations. I've give --give Your Honor one, there was a case in the Sixth Circuit some years ago where one district in the Circuit transferred a case to another district. The other district said that the first district was wrong and transferred it back again. Then the first district said to the second district, "You had no business doing -- instruct the case from the docket. Well, it seems to me in that kind of situation involving a transfer order there must be some power in the appellate court to compel action there. Then, the indictment in this case was filed as I've indicated in the City of Danville in the Eastern District of Illinois, it charged Minnesota Mining and I shall refer to Minnesota Mining here by its colloquial name of 3M with violating Sections 1 and 2 of the Sherman Act. The indictment was in nine counts and there were three counts relating to each of three principal products of the company. In each of these three products that was charged that Minnesota Mining had conspired to monopolize, had attempted to monopolize and it conspired to restrain trade. The basic theory of the indictment, the whole, the unifying threat of the case is that what Minnesota Mining had done is had it used its patents with the threat of patent suits with the actual bring of patent suits to coerce its competitors into accepting licenses from Minnesota Mining which contained various restrictive provisions violative of the Sherman Act. The -- each of these nine counts charged that the offence committed has been conduct -- has been carried out in part within the Eastern District of Illinois.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Well, the -- the --
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Well, it's hard to say Mr. Justice. The District Court in its opinion stated that without disclosure of the Government's evidence, you just couldn't tell where the majority of the patent negotiations had taken place. The Government's -- in its affidavit, the Government stated that -- that there were some negotiations at least one that took place within this district. They alleged that a large number of the patent negotiations did take place in the district.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Well, of course one thing Mr. Justice is, what we have here is a nationwide conspiracy. This is not just an allegation of a particular accident localized in a particular area.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: If I may try to answer you -- two answers to that Mr. Justice. First, I suggest that the considerations which govern the forum for the trial of a major antitrust case maybe are somewhat different than those governed the trial of a negligent -- in an accident case. Secondly, I think that the -- as has been suggested that it is appropriate, the Government may choose the forum which it believes is the appropriate forum for bringing this case. Now, we brought the case in the District Court in Danville. The statute permitted us to bring the case in the --
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Well I -- we're suggesting the -- that it does Mr. Justice. But it seems to me there's a basic fundamental distinction between these two cases. In the preceding case, the District Court in the exercise of his discretion, Judge Van Dusen concluded the transfer would be in the interest of justice. In this case, Judge Platt in the exercise of his discretion concluded the transfer would not be in the interest of justice.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: I -- I think -- I think --
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: No.
Arthur J. Goldberg: (Inaudible)
Daniel M. Friedman: Now, Minnesota Mining in support of its motion to transfer filed nine affidavits of company officials and of its lawyers. And these -- these various affidavits set forth considerations which should make it more convenient to the company for the case to be tried in Minnesota and would make it less convenient to the company for the case to be tried in Danville. They pointed out that the headquarters were in the Eastern District of Minnesota in Saint Paul that will be easier for counsel during the trial of this lengthy case to confer with these officials in this district. They pointed out that it will be expense incurred in transferring the case because of the need to transport records, living expenses in Danville, various things and they also mentioned that according to the allegations in the indictment with they've been able to determine with one exception, no competitor resided in the Eastern District, no coconspirators resided in the Eastern District and that no meetings with alleged coconspirators took place there. Finally, they stressed that there would be no delay in the trial if it were transferred because they said the docket in Minnesota is current and the average case load for a judge in the District if Minnesota is less, slightly less than the average case load in the Eastern District of Illinois. The Government filed two affidavits in response, one of which was that of Mr. Jenkinson, the Head of our Midwest Office in the antitrust division, the Government's chief trial counsel. The affidavit first explained why this case was brought in the Eastern District of Illinois, pointed out the case had its inception when a complaint was received that had originated in the Eastern District of Illinois in East Saint Louis relating to one of these three products involved in this case. But after a preliminary investigation, the Government had been authorized to convene a grand jury to investigate this particular product and that -- as the investigation continued and the grand jury investigation lasted two years, complaints came in with respect to two other of these products involved and therefore the grand jury having gone and started the investigations expanded to cover all three products. They also pointed out with respect to the burdens which 3M stated it would have to undergo if it was forced to try the case in Danville, that this company itself, had undertaken in the past to try a very substantial numbers in 35 patent infringement cases in districts far removed from its home office. Even though those who are -- many of those with cases in which venue might have been laid in the District if Minnesota that in the trial of these cases, this company brought a large number of witnesses, a large number of records, a large of attorneys to distant forums. And that indeed, Minnesota Mining had participated in one-four weeks trial of one of the patent cases involved in this very suit in the Eastern District of Illinois. Government also answered the claim of convenience of witnesses pointing out that within a 300 mile radius of Danville there were a substantial number of the Government's witnesses and that all within a 300 mile radius of Saint Paul, only one or two minor Government witnesses lived. And furthermore, that a majority of the Government's key witnesses would find Danville substantially more convenient than Minnesota. The Government also stated that patent license negotiations had taken place in Danville and that a number of residents of the Eastern District -- I might correct that, had taken place in the Eastern District, the patent of negotiation not in Danville. And that a number of residents of that district would be Government witnesses. Finally, the Government stressed and we think this is important because one of the grounds upon which Judge Platt relied into denying transfer was that trial in Danville would result in trial a year sooner than in the District of Minnesota. That attempting to determine the likelihood of a speedy trial, on the basis of testing the average number of cases per judge in each of the district, was not a fair gauge to Judge Platt's docket. And this was because in the District of Minnesota which has one district, there are four judges and the cases are rotated among the four judges. Whereas in the Eastern District of Illinois, there are two judges, one sitting in East Saint Louis, Judge Jergens and Judge Platt sitting in the other division in Danville. And most of the 327 cases which were pending in the Eastern District were pending before Judge Jergens and would be tried before Judge Jergens. And the total number of cases pending before Judge Platt was a total of 109 civil or two -- and two criminal cases which this was one, for a total of a 111 cases as against an average of the four judges in the District of Minnesota of 170. And they also pointed out information from the clerk of the District Court in Minnesota that the customary practice in that district is a criminal case with a non-natural defendant is put of the end of the calendar. And the clerk's office indicated that if this case were transferred to the District of Minnesota, it probably be at least a year until the case could be brought in trial. Extensive briefs were filed on this motion. Judge Platt heard two days of oral argument and the court denied transfer. The judge draws a lengthy memorandum in which he discussed separately 10 factors which the defendant had urged as a basis to transfer. He took each one of them up. He found that some of them definitely favored transfer that others militated against transfer. He pointed out that while it would be convenience to the plaintiff -- to the defendant if the case were tried in Saint Paul. There would also be great convenience to the Government and he took up each one of these factors, found some of them, pro-transfer some of whom against the factor. After discussing the nine factors which are the -- might say the traditional criteria which courts have customarily looked to in passing on transfer motions, he came to a section called, special factors of hardship. And one of the factors he said was that in view of the position which Minnesota Mining had achieved in the community, in view of the substantial number of stockholders and employees who reside on that district, it would be more difficult to get a fair and impartial jury in the District of Minnesota than in the Eastern of District of Illinois. The --
Speaker: (Inaudible)
Daniel M. Friedman: No. We do not -- we do not challenge that ruling. Minnesota Mining sought a writ of mandamus from the Seventh Circuit, asking the court to require the transfer, and it's stated in its petition that in refusing to transfer, Judge Platt had denied it the right trial in it's home district namely as they said -- mainly on the ground that the Government could not obtain a fair trial in the District of Minnesota. Judge Platt filed a personally signed response to the rule to show cause that it issued. And in this response, he said that that was not the soul of the main ground. He said that there are number of other factors which also militated against transfer. And he said, I've set them out in my memorandum, he reiterated them. He pointed out that he had considered the fact that the headquarters of this company was in Saint Paul, as one of the factors to be evaluated. But he said he didn't find it all controlling. He also indicated reasons which in his judgment suggested that the burdens upon 3M in to having to go to Danville would not be as great as they had suggested. A divided, a sharply divided Seventh Circuit Court of Appeals granted the writ. It said that Judge Platt had erred in considering this factor of the Government's difficulty of obtaining an impartial jury in Minneapolis and he said in addition, the case was impressed with the fundamental historical right of defendant to be prosecuted in its own environment or district. It then itself undertook to review the record and concluded that without this single factor, the interest of justice favored the transfer. Judge -- Chief Judge Hastings in dissent disagreed with the Court of Appeals on both grounds. He thought that there had not been shown an abuse of discretion and certainly not such an abuse of discretion is -- warrant an extraordinary writ. He also said the majority had made an unprecedented procedural error in itself undertaking to balance the interest in deciding where the interest of justice lie rather than sending it back to the District Court. Now, I'd like just briefly -- we've developed it in our brief to advert to the question of whether the writ of mandamus was properly employed at all here. This claim has frequently pointed out the limited office of the writ. It is not intended as a substitute for appeal that it is limited to correcting a gross abuse of discretion to confining a District Court to the exercise of its proper discretion or to compelling a court to act when action was withheld. And we think that even conceding that 1 of the 10 factors should not have been taken into account by the District Judge, the mere lives in 1 of 10 does not rise to the level, the kind of abuse which would warrant review of this interlocutory order through the extraordinary writ. Now to be sure there are some basic distinctions that maybe drawn between the use of the -- the writ in a criminal case to review a transfer order and to review -- and the use in the civil case, the most obvious one is that there is no Interlocutory Appeals Act available in a criminal case. On the one hand, this perhaps -- this does show that there's no alternative remedy available by which a litigant may test the transfer order. But conversely, it seems to us that this also suggest that and -- and underlines the strong policy to which this Court has frequently adverted and fairly recently in the Di Bella case that we should not have piecemeal appeals in criminal cases. That criminal cases the -- the importance of a speedy trial overcomes the possibility that a litigant maybe forced to go through a trial and that an error or -- or with a preliminary error which would ultimately infect the proceedings and be cause for reversal. Now also, I -- I think that I should quite frankly state that it will undoubtedly be more difficult after conviction if there was a conviction to review the discretionary action of a District Court in denying transfer, because basically in these cases transfer is sought on the theory that it's less convenient to be tried in the other forum. And once the trial is over, it will be very difficult to say that the fact that I was inconvenienced is a ground for reversal. But again, it seems to me, this also cuts two ways that the fact that it's unlikely to be prej -- sufficiently prejudicial to call for reversal, suggests that it's not the kind of thing that should be reviewed on extraordinary writ. The rule in the case Rule 21 (b), we think makes it quite clear despite its terms that this is a matter for the discretion of the District Court. It speaks -- use -- the language it uses say that should be a transfer if the Court is satisfied that in the interest of justice, the case should be transferred. The Court is satisfied. It puts it up. The District Court has to be satisfied. The interest of justice is a very broad threat. It doesn't set out particularities. You don't decide whether a transfer was in the interest of justice by a mathematical process of adding up the factors in favor and the factors against and subtracting one from the other and see where the balance is. The -- the intangibles involved in making this decision seems to us the kind of thing that necessarily is committed to the discretion of the District Court. And not surprisingly not in view of the statute, this language, the revisers, the Advisory Committee explicitly stated in describing this provision that -- it said that after pointing out the previous -- to Rule 21 (b), there had no been -- been no provision for transfer of venue in criminal cases. It stated the matter will now be left in the discretion of the Court. Now, the defendants stressed and they've urged repeatedly that basically, the reason Judge Platt was wrong here apart from this single fact and the reason why that this Court of Appeals correctly directed transfer was, they say they have a -- some historical right to have a right to be tried at their own residence. And that this Court has recognized in construing venue statutes that there is a policy favoring trial at the residence of the defendant. But we think when you're dealing with the transfer statute where admittedly the case might have been brought in any one of the number of venues, that the significance of trial at the residence of the defendant is no more than a shorthand phrase for the various advantages, which will flow if a defendant is tried where its more convenient to him. In a case of a corporation, admittedly in some cases there'd be very substantial advantages to being tried at the home or in other cases, there might not be. If the conduct that was challenged in the criminal case involve primarily the officials at a branch office and the records were there I presume the most convenient form would be where that branch office is located. But, we think the important thing in this is that the District Court did consider under the rubric of the interest of justice, all of the factors which the district, which the defendants relied on as justifying and calling for transfer to their home forum and found that these advantages were outweighed and were not -- that the defendants had not shown, had not made the showing that the transfer would be in the interest of justice. We think it clear that mandamus cannot be used to tell the District Court how to exercise its discretions but only to require the District Court to conduct itself and exercise the discretion in accordance with the proper standards.
Speaker: (Inaudible)
Daniel M. Friedman: This is a Delaware Corporation with its principal --
Speaker: (Inaudible)
Daniel M. Friedman: Yes. I -- I suppose so. It's -- but -- but its main office concededly as in Saint Paul. Thank you.
Speaker: (Inaudible)
Daniel M. Friedman: Well as I indicated Mr. -- Mr. Justice, the reason is that the invest -- a com -- the case originated from a complaint that was received from the Eastern District of Illinois that the invest the grand jury was convened in that district which is not an unusual practice in antitrust cases and that was where the case developed.
Earl Warren: We'll recess now.